U NITED S TATES S ECURITIES AND E XCHANGE C OMMISSION Washington, D.C. 20549 F ORM 8-K C URRENT R EPORT P URSUANT TO S ECTION 13 OR 15(d) OF THE S ECURITIES E XCHANGE A CT OF 1934 Date of Report (Date of earliest event reported): September 30 , 2010 New World Brands, Inc. (Exact name of registrant as specified in its charter) Delaware 033-91432 02-0401674 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10015 Aeronca Lane McKinney, Texas (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (972)346-9117 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.01. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On September 22, 2010, Mr. Jeffrey Burke was appointed as the Chief Executive Officer and President of the Company. Item 9.01. Financial Statements and Exhibits. None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. New World Brands, Inc. (Registrant) Date:September 30, 2010 By: /S/ Nitin Amersey Nitin Amersey Chairman
